446 So.2d 266 (1984)
Willie Bell ZIGLER, Appellant,
v.
STATE of Florida, Appellee.
No. 83-1515.
District Court of Appeal of Florida, Second District.
March 9, 1984.
Eugenie M. Gollup, Fort Myers, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Gary O. Welch, Asst. Atty. Gen., Tampa, for appellee.
SCHOONOVER, Judge.
After reviewing the briefs and record on appeal, we find that appellant has failed to demonstrate any reversible error, and accordingly, we affirm. However, because of a clerical error in the court's written judgment of guilt and order placing appellant on probation, we must remand for correction.
Appellant was originally charged with second degree murder. After a jury trial, he was found guilty of manslaughter and was adjudicated guilty of that offense in open court. He was subsequently placed on probation for fifteen years. Appellant then filed a notice of appeal alleging that he had been adjudicated guilty of the crime of manslaughter. However, the judgment and order placing him on probation states that he was found guilty of second degree murder and was adjudicated guilty of said offense.
A court's written order must not vary from its oral pronouncement. Yates v. State, 429 So.2d 815 (Fla. 2d DCA 1983). Therefore, the judgment and order placing appellant on probation must be corrected to show that he was found guilty of manslaughter *267 and was adjudicated guilty of that offense, and not of second degree murder.
We accordingly remand this cause to the trial court for correction of this error. The judgment and order is affirmed in all other respects.
SCHEB, A.C.J., and DANAHY, J., concur.